To compel respondent to punish as for contempt, certain officers of the Detroit Branch of the Supreme Sitting of the Order of the Iron Hall, in refusing to turn over to an ancillary receiver, appointed in this State, the assets in their hands belonging to said order.
Denied June 16, 1894, with costs.
Certain parties claimed to have obtained a lien upon the fund, and it was held, that, not being parties, their rights cannot be here litigated, and that proceedings for contempt are not appropriate for the trial of the issue involved.